DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 4/6/2022 is acknowledged.
Applicant amended claims 1, 8, 9, 11, and 16; and cancelled claims 17-20.
Applicant added claims 21-24.

Allowable Subject Matter
Claims 1-16 and 21-24 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Stapelmann et al. (US 2009/0114955), discloses a first active channel structure 52a (Fig. 4g, paragraph 0028) and a second active channel structure 52c (Fig. 4g, paragraph 0028); an active gate structure (element number is not shown in Fig. 4g but see 54 in Fig. 4c, paragraph 0028); and a dummy fin structure 74 (Fig. 4g, paragraph 0034) but fails to disclose the first active channel structure, the dummy fin structure, and the second active channel structure are overlaid by the active gate structure. Additionally, the prior art does not teach or suggest a semiconductor device, comprising: the first active channel structure, the dummy fin structure, and the second active channel structure are overlaid by the active gate structure in combination with other elements of claim 1.
In addition, claim 11 would be allowable because a closest prior art, Anderson et al. (US 2008/0116517), discloses a first active channel structure (110 of NFET in Fig. 14, paragraph 0031); and a first active gate structure (element number is not shown in Fig. 14 but see 120 and 125 in Fig. 12A for NFET of Fig. 14, paragraph 0034) over the first active channel structure; a first source/drain structure (not shown in Fig. 14 but see 155 and 160 in Fig. 12A, paragraph 0039) coupled to an end of the first active channel structure (110 of NFET in Fig. 14); a second active channel structure (110 of PFET in Fig. 14, paragraph 0031); a second active gate structure (element number is not shown in Fig. 14 but see 120 and 125 in Fig. 12A for PFET of Fig. 14, paragraph 0034) over the second active channel structure; and a second source/drain structure (not shown in Fig. 14 but see 155 and 160 in Fig. 12A, paragraph 0039) coupled to an end of the second active channel structure (110 of PFET in Fig. 14); a first dummy fin structure (not shown in Fig. 14 but see a portion of 165 on the left side of 110 in Fig. 12B, paragraph 0040); and a second dummy fin structure (not shown in Fig. 14 but see another portion of 165 on the right side of 110 in Fig. 12B, paragraph 0040) but fails to disclose a first dummy fin structure disposed next to the first active channel structure and the first source/drain structure, and is overlaid by the first active gate structure; and a second dummy fin structure disposed next to second active channel structure and the second source/drain structure, and is overlaid by the second active gate structure. Additionally, the prior art does not teach or suggest a semiconductor device, comprising: a first dummy fin structure disposed next to the first active channel structure and the first source/drain structure, and is overlaid by the first active gate structure; and a second dummy fin structure disposed next to second active channel structure and the second source/drain structure, and is overlaid by the second active gate structure in combination with other elements of claim 11.
Furthermore, claim 21 would be allowable because a closest prior art, Stapelmann et al. (US 2009/0114955), discloses an active channel structure 52a (Fig. 4g, paragraph 0028); an active gate structure (element number is not shown in Fig. 4g but see 54 in Fig. 4c, paragraph 0028); and a dummy fin structure 74 (Fig. 4g, paragraph 0034) but fails to disclose a dummy fin structure that is disposed immediately next to the active channel structure and overlaid by the active gate structure. Additionally, the prior art does not teach or suggest a semiconductor device, comprising: a dummy fin structure that is disposed immediately next to the active channel structure and overlaid by the active gate structure in combination with other elements of claim 21.

A closest prior art, Stapelmann et al. (US 2009/0114955), discloses a semiconductor device, comprising: a first active channel structure 52a (Fig. 4g, paragraph 0028) and a second active channel structure 52c (Fig. 4g, paragraph 0028) extending along a first lateral direction (vertical direction in upper figure of Fig. 4h); an active gate structure (element number is not shown in Fig. 4g but see 54 in Fig. 4c, paragraph 0028) extending along a second lateral direction (horizontal direction in upper figure of Fig. 4h) perpendicular to the first lateral direction (vertical direction in upper figure of Fig. 4h); and a dummy fin structure 74 (Fig. 4g, paragraph 0034), also extending along the first lateral direction, that is disposed between the first active channel structure 52a (Fig. 4g) and the second active channel structure 52c (Fig. 4g); wherein the dummy fin structure 74 (Fig. 4g) includes a material (“tensile material 74” in paragraph 0034) that is configured to induce mechanical deformation on a first source/drain structure (element number is not shown in Fig. 4g but see 50a in Fig. 4a, paragraph 0028) coupled to an end of the first active channel structure 52a (Fig. 4a) and on a second source/drain structure (element number is not shown in Fig. 4g but see 50b in Fig. 4a, paragraph 0028) coupled to an end of the second active channel structure 52c (Fig. 4a) but fails to teach the first active channel structure, the dummy fin structure, and the second active channel structure are overlaid by the active gate structure as the context of claim 1. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 2-10 depend on claim 1.
In addition, a closest prior art, Anderson et al. (US 2008/0116517), discloses a semiconductor device, comprising: a first transistor (NFET in Fig. 14, paragraph 0045) configured in a first conduction type, comprising: a first active channel structure (110 of NFET in Fig. 14, paragraph 0031); and a first active gate structure (element number is not shown in Fig. 14 but see 120 and 125 in Fig. 12A for NFET of Fig. 14, paragraph 0034) over the first active channel structure; a first source/drain structure (not shown in Fig. 14 but see 155 and 160 in Fig. 12A, paragraph 0039) coupled to an end of the first active channel structure (110 of NFET in Fig. 14); a second transistor (PFET in Fig. 14, paragraph 0045) configured in a second conduction type (PFET in Fig. 14) different from the first conduction type (NFET in Fig. 14), comprising: a second active channel structure (110 of PFET in Fig. 14, paragraph 0031); a second active gate structure (element number is not shown in Fig. 14 but see 120 and 125 in Fig. 12A for PFET of Fig. 14, paragraph 0034) over the second active channel structure; and a second source/drain structure (not shown in Fig. 14 but see 155 and 160 in Fig. 12A, paragraph 0039) coupled to an end of the second active channel structure (110 of PFET in Fig. 14); a first dummy fin structure (not shown in Fig. 14 but see a portion of 165 on the left side of 110 in Fig. 12B, paragraph 0040) disposed next to the first active channel structure and the first source/drain structure; and a second dummy fin structure (not shown in Fig. 14 but see another portion of 165 on the right side of 110 in Fig. 12B, paragraph 0040) disposed next to second active channel structure and the second source/drain structure; wherein the first dummy fin structure (not shown in Fig. 14 but see 165 on the left side of 110 in Fig. 12B, paragraph 0040) includes a first material (“nitride film 165” in paragraph 0040) that is configured to cause a first type of deformation of the first source/drain structure, and the second dummy fin structure (not shown in Fig. 14 but see another portion of 165 on the right side of 110 in Fig. 12B, paragraph 0040) includes a dielectric material (see paragraph 0041, wherein nitride film 165 with Ge ions implanted), different from the first material (“nitride film 165” in paragraph 0040), that is configured to cause a second type (see paragraph 0043, wherein “altering the stress of one side of the nitride film 165”) of deformation of the second source/drain structure (not shown in Fig. 14 but see 155 and 160 in Fig. 12A, paragraph 0039) but fail to teach a first dummy fin structure disposed next to the first active channel structure and the first source/drain structure, and is overlaid by the first active gate structure; and a second dummy fin structure disposed next to second active channel structure and the second source/drain structure, and is overlaid by the second active gate structure as the context of claim 11. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 12-16 depend on claim 11.
Furthermore, a closest prior art, Stapelmann et al. (US 2009/0114955), discloses a semiconductor device, comprising: an active channel structure 52a (Fig. 4g, paragraph 0028) extending along a first lateral direction (vertical direction in upper figure of Fig. 4h); an active gate structure (element number is not shown in Fig. 4g but see 54 in Fig. 4c, paragraph 0028) extending along a second lateral direction (horizontal direction in upper figure of Fig. 4h) and disposed over the active channel structure 52a (Fig. 4g); and a dummy fin structure 74 (Fig. 4g, paragraph 0034), extending along the first lateral direction, that is disposed immediately next to the active channel structure and overlaid by the active gate structure; wherein the dummy fin structure 74 (Fig. 4g)  includes a material (“tensile material 74” in paragraph 0034)  that is configured to induce mechanical deformation on a source/drain structure (element number is not shown in Fig. 4g but see 50a in Fig. 4a, paragraph 0028)  coupled to an end of the active channel structure 52a (Fig. 4g) but fails to teach a dummy fin structure that is disposed immediately next to the active channel structure and overlaid by the active gate structure as the context of claim 21. The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends. Claims 22-24 depend on claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	

/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813